Exhibit 10.1

EMPLOYMENT AGREEMENT

Agreement made and entered as of the 1st day of July, 2010, (the “Effective
Date”) by and between MasterCard International Incorporated, a Delaware
corporation (the “Company”) and Ajaypal Banga (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive previously entered into an employment agreement with the
Company dated June 16, 2009 in which the Executive agreed to serve the Company
as its President and Chief Operating Officer (the “COO Employment Agreement”) ;
and

WHEREAS, the Executive became employed by the Company pursuant to the COO
Employment Agreement on August 31, 2009 (the “Employment Commencement Date”);
and

WHEREAS, the Executive and the Company wish to continue the employment of the
Executive and beginning on the Effective Date, employ the Executive as the
Company’s President and Chief Executive Officer and amend and restate the COO
Employment Agreement on the terms and conditions specified herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Term of Employment.

1.1 Commencing on the Effective Date and continuing through December 31, 2012
(the “Initial Term of Employment”) the Company agrees to continue to employ the
Executive and the Executive agrees to accept such continued employment and serve
the Company, in such capacities, with such duties and authority, for such
period, at such level of compensation and with such benefits, and upon such
other terms and subject to such other conditions, as are herein set forth;
provided, however, that unless the Company or the Executive provides the other
with written notice of termination of this Agreement at least ninety (90) days
prior to any date on which this Agreement would otherwise expire, the term of
employment hereunder shall be automatically extended for a one (1) year period
from each such date (each such one year period, an “Extended Term of
Employment”) (the Initial Term of Employment, together with any Extended Term(s)
of Employment, shall be hereinafter referred to collectively as the “Term of
Employment”).

2. Capacities, Duties and Authority.

2.1 Effective on the Effective Date, the Executive shall serve the Company in
the positions of President and Chief Executive Officer (“CEO”) of the Company
and MasterCard Incorporated.



--------------------------------------------------------------------------------

2.2 During the Term of Employment, in his capacity as CEO, the Executive shall
have such authority, perform such duties, discharge such responsibilities and
render such services as are customary to and consistent with such position,
subject to the authority and direction of the Board of Directors or its
designee.

2.3 During the Term of Employment, the Executive shall render his services
diligently, faithfully and to the best of his ability, devoting thereto
substantially all of his business time, energy and skills to the Company;
provided, however, that nothing herein shall preclude the Executive from
(i) making and managing personal investments, (ii) serving in any capacity with
any civic, educational or charitable organization so long as such activities are
disclosed, in writing, to the Company’s General Counsel and the Company’s Global
Compliance Officer in accordance with the terms of the Company’s Code of
Conduct, as may be amended from time to time, (the “Company’s Code of Conduct”)
and do not conflict with the interests of the Company, the terms of the
Company’s Code of Conduct or interfere with the performance of the Executive’s
duties and obligations hereunder, including, but not limited to the obligations
set forth in Paragraph 6 hereof; or (iii) serving as an outside corporate
director so long as such service is disclosed in writing to, and approved in
writing by, the Nominating and Corporate Governance Committee of the Board of
Directors.

3. Compensation.

3.1 During the Term of Employment, the Executive shall be paid a base salary,
payable in accordance with the regular payroll practices of the Company. During
the Term of Employment, the Human Resources and Compensation Committee of the
Board of Directors (the “Compensation Committee”) shall annually review the
Executive’s performance and determine, in its sole discretion, whether or not to
increase the Executive’s base salary and, if so, the amount of such increase.
Once increased, the Executive’s base salary may not thereafter be decreased,
except if the Compensation Committee determines, in its sole discretion, to
reduce the base salary of substantially all members of the Executive Committee
of the Company (“EC”), provided, however, in no event shall such reduction(s) of
base salary by the Compensation Committee exceed, in the aggregate during the
Term of Employment, ten (10%) percent of the Executive’s base salary then in
effect. The Executive’s base salary as in effect from time to time is
hereinafter referred to as the “Base Salary.”

3.2 During the Term of Employment, the Executive shall be eligible to
participate in such annual and/or long-term bonus or incentive plan(s) as is or
may be generally made available to other senior level executives of the Company,
based upon performance goals or other criteria, terms and conditions as may be
established by the Company, in its sole discretion. Such bonus or incentive
payment will be payable on terms as may be established by the Company, in
accordance with the terms and conditions of such plans as may be in effect from
time to time.

 

2



--------------------------------------------------------------------------------

3.3 The Executive shall be eligible, annually during the Term of Employment, for
vacation, without loss or diminution of compensation, in accordance with Company
policy then in effect.

3.4 Subject to the following terms, the Executive will receive the second
installment of the Executive’s sign-on bonus in the amount of $2,100,000 (less
lawful deductions), not later than September 30, 2010, contingent upon the
Executive’s continued performance of services for the Company through that date.
If within twelve (12) months of the date the Executive receives the payment
described in this Section 3.4: (i) the Executive’s employment is terminated for
“Cause” as defined in Section 5.1.3 below; or (ii) the Executive voluntarily
resigns pursuant to Section 5.1.6 below, the Executive will be obligated to
return to the Company the net amount received by the Executive in connection
with the payment described in this Section 3.4 within (30) days of the date of
such termination or resignation, as the case may be.

4. Employee Benefit Programs.

4.1 During the Term of Employment, the Executive shall be eligible to
participate in and shall have the benefit of all the Company’s employee
compensation or benefit plans and programs as are or may be generally made
available to the Company’s other senior level executives, subject to the
eligibility criteria set forth therein, as such compensation or benefit plans or
programs may be amended or terminated in the sole discretion of the Company from
time to time.

4.2 During the Term of Employment, the Executive shall be eligible to
participate in the Company’s executive perquisite program, in accordance with
the terms and conditions of such program as may be in effect from time to time,
and as approved by the Compensation Committee.

4.3 Nothing in this Paragraph 4 shall be construed to require the Company to
establish, maintain or continue any compensation or benefit plan, program or
arrangement. Except as otherwise expressly provided by their terms, such
compensation or benefit plans, programs or arrangements are subject to
modification or termination by the Company at any time.

5. Termination of Employment; Change in Control.

5.1 The Executive’s employment hereunder shall terminate:

5.1.1 upon the death of the Executive;

5.1.2 at the option of the Company, upon the disability of the Executive, which
for the purposes of this Agreement shall be defined as set forth under the
MasterCard Long-Term Disability Benefits Plan, as it may be amended from time to
time (“Disability”). Any dispute concerning whether the Executive is deemed to
have suffered a Disability for purposes of this Agreement shall be resolved in
accordance with the dispute resolution procedures set forth in the MasterCard
Long-Term Disability Benefits Plan.

 

3



--------------------------------------------------------------------------------

5.1.3 at the option of the Company, and effective upon the giving of written
notice by the Company to the Executive of such exercise, for “Cause”, or
effective on such other date as may be specified in such written notice (“Notice
of Termination for Cause”), which, for purposes of this Agreement, shall mean:

(a) the willful failure by the Executive to perform his duties or
responsibilities (other than due to Disability);

(b) the Executive’s engaging in serious misconduct that is injurious to the
Company including, but not limited to, damage to its reputation or standing in
its industry;

(c) the Executive’s having been convicted of, or entered a plea of guilty or
nolo contendere to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude;

(d) the material breach by the Executive of any written covenant or agreement
with the Company not to disclose any information pertaining to the Company; or

(e) the breach by the Executive of the Code of Conduct, the Supplemental Code of
Conduct, any material provision of this Agreement, or any material provision of
the following Company policies: non-discrimination, substance abuse, workplace
violence, nepotism, travel and entertainment, corporation information security,
antitrust/competition law, enterprise risk management, accounting, contracts,
purchasing, communications, investor relations, immigration, privacy, insider
trading, financial process and reporting procedures, financial approval
authority, whistleblower, anti-corruption and other similar Company policies,
whether currently in effect or adopted after the date of this Agreement.

The Company’s Notice of Termination For Cause shall state the date of
termination and identify the grounds upon which the termination is based.

5.1.4 at the option of the Company, for a reason other than death, Disability or
Cause, effective ninety (90) days after the giving of written notice of such
exercise or immediately upon the Company’s tender to the Executive of written
notice and ninety (90) days’ Base Salary in lieu of such notice period, which
shall be payable in a lump sum on the Date of Termination;

5.1.5 at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the grounds for termination for Good
Reason by the Executive, which grounds, as specified by the Executive, have not
been cured by the Company during such ninety (90) day period; provided, however,
that the Executive gave notice to the Company of the event(s) constituting Good
Reason within sixty (60)

 

4



--------------------------------------------------------------------------------

days after such event(s) (or within sixty (60) days after a Change in Control,
which for purposes of this Agreement shall be defined as set forth under the
MasterCard Incorporated 2006 Long-Term Incentive Plan as it may be amended from
time to time (“LTIP”), if the events giving rise to the Executive’s termination
for Good Reason occurred during the six (6) month period preceding a Change in
Control), failing which the Executive will be deemed to have waived his rights
with respect to such event(s). The Company may waive all or part of the ninety
(90) day notice required to be given by the Executive hereunder by giving
written notice to the Executive. Unless waived by the Company, failure by the
Executive to give notice of termination for Good Reason in compliance with this
Paragraph, shall render the Executive ineligible to receive the payment and
benefits provided under Paragraphs 5.2.5(b)-(e). For purposes of this Agreement
“Good Reason” shall mean the occurrence at any time of any of the following
without the Executive’s prior written consent:

(a) the removal from the principal position held by the Executive on the
Effective Date and assignment to a position constituting a material diminution
of responsibility and authority (although duties may differ without giving rise
to a termination by the Executive for Good Reason);

(b) a material reduction in the Executive’s annual Base Salary except that a 10
percent reduction, in the aggregate, over the Term of Employment as set forth in
Section 3.1 hereof shall not be treated as a material reduction;

(c) the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment (unless such relocation does not increase the Executive’s commute by
more than twenty (20) miles), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations as of the date of relocation; or

(d) the failure by the Company to obtain an agreement from any successor to the
Company to assume and agree to perform any employment agreement between the
Executive and the Company.

5.1.6 at the option of the Executive, effective ninety (90) days after the
giving of written notice to the Company of the exercise of such option for a
reason other than Good Reason as set forth in Paragraph 5.1.5, above (“Voluntary
Resignation”). The Company may waive all or part of the ninety (90) day notice
required to be given by the Executive hereunder by giving written notice to the
Executive. Unless waived by the Company, failure by the Executive to give notice
of termination by Voluntary Resignation in compliance with this Paragraph, shall
render the Executive ineligible to receive the payment and benefits provided
under Paragraphs 5.2.4(c).

5.1.7 if within sixty (60) days subsequent to the termination of the Executive’s
employment for death, Disability, Good Reason, Voluntary Resignation or
otherwise, it is determined that the Executive could have been terminated for
Cause

 

5



--------------------------------------------------------------------------------

hereunder, such termination shall be recharacterized and treated as a
termination for Cause for all purposes hereunder. Prior to the implementation of
such recharacterization, the Company shall provide the Executive with notice and
the reason(s) for the recharacterization and at least five (5) days to provide a
written response to the Company. Thereafter, the Company may take appropriate
legal action to seek recompense for any payments or benefits improperly paid to
the Executive, his estate or beneficiaries hereunder, as the case may be.
Following a judicial determination, the prevailing party in any action under
this Paragraph 5.1.7, shall be entitled to be reimbursed by the non-prevailing
party for reasonable legal fees and expenses incurred by the prevailing party in
connection with the judicial proceeding seeking to enforce the provisions of
this Paragraph 5.1.7.

5.1.8 on the last day of the calendar year in which the Executive attains the
age of sixty-five (65) (“Mandatory Retirement”), at which time the Executive
shall be required to retire.

5.2 Obligations of the Company upon Termination of Employment.

5.2.1 Death. In the event of the Executive’s death during the Term of
Employment, the Term of Employment shall end as of the date of the Executive’s
death and his estate or beneficiaries, as the case may be, shall be entitled to
receive the following lump sum payment (subject to any previously elected
deferrals under the MasterCard Incorporated Deferral Plan), as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:

(a) Base Salary earned but not paid prior to the date of his death;

(b) payment for all accrued but unused vacation time up to the date of his
death;

(c) the target annual incentive bonus payable for the year in which the
Executive’s death occurs and the prior year, if not already paid; and

(d) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
death, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.2 Disability. If the Executive’s employment is terminated due to Disability
during the Term of Employment, either by the Company or by the Executive, the
Term of Employment shall end as of the date of the termination of the
Executive’s employment (as provided in Paragraph 5.1.2 of this Agreement) and
the Executive shall be entitled to receive the following lump sum payment
(subject to any previously elected deferrals under the MasterCard Incorporated
Deferral Plan), as soon as practicable, but in no event later than thirty
(30) days following the Date of Termination:

 

6



--------------------------------------------------------------------------------

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination;

(c) a pro rata portion (based upon completed calendar months worked prior to the
date of disability) of the annual incentive bonus payable for the year in which
the Executive’s termination of employment occurs and the prior year, if not
already paid, based upon the actual performance of the Company for the
applicable performance period (and taking into account the terms of the Plan
including but not limited to the discretion of the Compensation Committee to
reduce such bonus amount) as contemplated in accordance with the requirements of
Section 162(m) of the Code, with such amount payable when the incentive bonus is
regularly paid to similarly situated employees for such year; and

(d) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment on account of
Disability, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.3 Cause. If the Company terminates the Executive’s employment for Cause in
accordance with the terms set forth in Paragraph 5.1.3 above, the Term of
Employment shall end as of the Date of Termination and the Executive shall be
entitled to receive the following lump sum payment (subject to any previously
elected deferrals under the MasterCard Incorporated Deferral Plan), as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination; and

(c) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by the Company
for Cause, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.4 Voluntary Resignation or Non Renewal by The Executive. If the Executive
terminates his employment by Voluntary Resignation, in accordance with the terms
set forth in Paragraph 5.1.6 above or elects not to renew the Term of Employment
in accordance with Section 1.1, the Term of Employment shall end as of the Date
of Termination; and the Executive shall be entitled to receive the following
lump sum payment (subject to any previously elected deferrals under the
MasterCard Incorporated Deferral Plan), as soon as practicable, but in no event
later than thirty (30) days following the Date of Termination:

 

7



--------------------------------------------------------------------------------

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination; and

(c) such additional benefits, if any, to which the Executive is expressly
eligible following the termination of the Executive’s employment by Voluntary
Resignation, payable or made available under such terms and conditions as may be
provided by the then existing plans, programs and/or arrangements of the
Company.

5.2.5 Without Cause, With Good Reason or Upon Non-Renewal by the Company. If,
during the Initial Term of Employment or any Extended Term of Employment ending
on or before December 31 of the calendar year in which the fifth anniversary of
the Effective Date occurs: (i) the Executive’s employment is terminated by the
Company (other than for Cause or Disability) in accordance with the terms set
forth in Paragraph 5.1.4 above; (ii) the Executive terminates his employment
with Good Reason in accordance with the terms set forth in Paragraph 5.1.5
above; or (iii) the Company elects to not extend the Term of Employment in
accordance with Paragraph 1.1 (whether before or after a Change in Control), the
Term of Employment shall end as of the Date of Termination and the Executive
shall be entitled to:

(a) the following payments following the Date of Termination: (i) a lump sump
payment (subject to any previously elected deferrals under the MasterCard
Incorporated Deferral Plan), within thirty (30) days following the Date of
Termination of all Base Salary earned but not paid prior to the Date of
Termination; (ii) a lump sum payment within thirty (30) days following the Date
of Termination equal to all accrued but unused vacation time up to the Date of
Termination; and (iii) a pro rata portion (based upon actually completed
calendar months worked) of the annual incentive bonus payable for the year in
which the Executive’s termination of employment occurs based on the actual
performance of the Company for the applicable performance period as determined
by the Compensation Committee and payable in accordance with the regular bonus
pay practices of the Company, as contemplated in accordance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) and to the extent not already paid, the annual incentive bonus for
the year immediately preceding the year in which the Executive’s Date of
Termination occurs, payable in the amount and at the time such bonus would have
been paid per the terms of the existing plan;

(b) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release as set forth in Paragraph 5.2.5(f), severance pay, in the
form of Base Salary continuation and payment, of an amount equivalent to the
average annual incentive bonus received by the Executive with respect to the
prior two years of the Executive’s employment by the Company (the “Average Bonus
Payment”), payable on a schedule in accordance with the regular payroll
practices (but in no event less frequently than monthly) and annual incentive
bonus pay practices of the Company

 

8



--------------------------------------------------------------------------------

(such Base Salary continuation and Average Bonus Payment being collectively
referred to herein as “Severance Pay”) for a twenty-four (24) month period
following the Executive’s Date of Termination (the “Severance Pay Period”). If
the Executive’s employment terminates under the circumstances set forth in
Paragraph 5.2.5 above, after the payment of an annual 2009 bonus, but prior to
the payment of an annual 2010 bonus, the Executive’s Severance Pay shall include
a payment equivalent to the actual 2009 bonus received by the Executive in lieu
of the Average Bonus Payment. Each Severance Pay installment payment shall be
deemed a separate payment for Section 409A of the Code. Notwithstanding the
foregoing, to the extent required under Section 409A of the Code, payments of
the Severance Pay shall commence no earlier than the first day of the seventh
month following the Executive’s Date of Termination (or such earlier date as is
permitted under Section 409A of the Code) (with the first such payment being a
lump sum equal to the aggregate payments the Executive would have received
during such six-month period if no such delay had been imposed) in accordance
with Section 409A(a)(2)(B)(i) of the Code. In the event that the Executive dies
prior to receipt of all Severance Pay due hereunder, any remaining Severance Pay
due to the Executive under this Paragraph 5.2.5(b) shall be paid to the
Executive’s estate or beneficiaries, as the case may be, in a lump sum as soon
as practicable following the Executive’s death but in no event later than ninety
(90) days following the date of the Executive’s death;

(c) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5(f), payment on the
Executive’s behalf, for the monthly cost of the premiums for coverage under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), for a
period equivalent to the eighteen (18) month COBRA period (twenty-nine
(29) month period, if the Executive is disabled under the Social Security Act
within the first sixty (60) days of the continuation period) or the Severance
Pay Period, whichever is shorter (the “Medical Benefits”), provided, however,
such coverage shall not be provided if during such period the Executive is or
becomes ineligible under the provisions of COBRA for continuing coverage; and
provided, further, that if the Executive is eligible for Retiree Health Coverage
under the MasterCard Retiree Health Plan, the Company shall pay the full cost of
such Retiree Health or COBRA coverage, as applicable, during the Severance Pay
Period and thereafter, retiree contribution levels provided under the provisions
of the Retiree Health Plan shall apply;

(d) subject to the Executive’s execution (without revocation) of the Separation
Agreement and Release, as set forth in Paragraph 5.2.5 (f), reasonable
outplacement services, to be provided by a firm selected by the Company, at a
level generally made available to executives of the Company for the shorter of
the Severance Pay Period or the period he remains unemployed;

(e) such other benefits, if any, to which the Executive is expressly eligible
following the termination of the Executive’s employment by the Company without
Cause, by the Executive with Good Reason or by the Company Upon Non-Renewal,
payable or made available under such terms and conditions as may be provided by
the then existing plans, programs and/or arrangements of the Company. (other
than any severance payments payable under the terms of any benefit plan,
including, but not limited to, the MasterCard International Incorporated
Severance Plan).

 

9



--------------------------------------------------------------------------------

(f) The Company’s obligations to make payments and provide benefits under
Paragraphs 5.2.5(b)-(e) are conditioned on the Executive or his legal
representative’s execution (without revocation) of a separation agreement and
general release of claims (“Separation Agreement and Release”) in substantially
the form annexed hereto, provided that if the Executive should fail to execute
such Separation Agreement and Release within sixty (60) days following the Date
of Termination, the Company shall not have any obligation to make the payments
and provide the benefits contemplated under Paragraphs 5.2.5(b)-(e). Benefits
under Paragraphs 5.2.5(b)-(e) that are not subject to Section 409A of the Code
shall be accumulated and paid on the first scheduled payment date following
expiration of the revocation period for the Separation Agreement and Release,
and any subsequent payments shall continue, and any payments subject to
Section 409A of the Code shall be made, on the payment dates set forth in
Paragraphs 5.2.5(b)-(e).

(g) If the Term of Employment ends on a date after December 31, 2014, because:
(i) the Executive’s employment is terminated by the Company (other than for
Cause or Disability) in accordance with the terms set forth in Paragraph 5.1.4
above; (ii) the Executive terminates his employment with Good Reason in
accordance with the terms set forth in Paragraph 5.1.5 above; or (iii) the
Company elects to not further extend the Term of Employment in accordance with
Paragraph 1.1 (whether before or after a Change in Control), the Term of
Employment shall end as of the Date of Termination and the Executive shall be
entitled to only those payments and benefits provided in Paragraphs 5.2.5(a) and
(e) of this Agreement.

5.2.6 Termination Upon Mandatory Retirement. In the event the Executive’s
employment with the Company ends upon Mandatory Retirement, the Executive shall
be eligible for the following lump sum payment (subject to any previously
elected deferrals under the MasterCard Incorporated Deferral Plan) as soon as
practicable, but in no event later than thirty (30) days following the Date of
Termination:

(a) Base Salary earned but not paid prior to the Date of Termination;

(b) payment for all accrued but unused vacation time up to the Date of
Termination;

(c) the annual incentive bonus payable for the year in which the Executive’s
termination of employment occurs and the prior year, if not already paid, based
upon the actual performance of the Company for the applicable performance period
(and taking into account the terms of the Plan including but not limited to the
discretion of the Compensation Committee to reduce such bonus amount) as
contemplated in accordance with the requirements of Section 162(m) of the Code,
with such amount payable when the incentive bonus is regularly paid to similarly
situated employees for such year; and

 

10



--------------------------------------------------------------------------------

(d) such additional vested benefits to which the Executive is expressly entitled
following the termination of the Executive’s employment, payable or made
available under such terms and conditions as may be provided by the then
existing plans, programs and/or arrangements of the Company, provided, however,
in no event shall the Executive be entitled to any payment or benefit provided
pursuant to Paragraphs 5.2.5(b), (c) and (d) of this Agreement.

5.3 Except as expressly provided by Paragraph 5.2, any payment or benefit
provided under Paragraph 5.2 hereof shall be in lieu of any other severance,
bonus or other payments, perquisites or benefits, including any further accruals
or vesting thereof, to which the Executive might then or, in the future, be
eligible pursuant to this Agreement or any statutory or common law claim. In
order to preserve the parties’ respective legal rights in the event of a
dispute, the Executive acknowledges and agrees that in the event the parties
dispute whether the Executive shall be eligible to a payment hereunder, such
payment shall not be deemed to be earned or otherwise vest hereunder until such
time as the dispute is determined by a final judgment of a court of competent
jurisdiction or otherwise resolved. The foregoing shall not be deemed to
prohibit a court of competent jurisdiction from awarding prejudgment interest
under circumstances in which it may deem it appropriate to do so.

5.4 Notwithstanding anything to the contrary herein, if the Company has reason
to believe that there are circumstances which, if substantiated, would
constitute Cause as defined herein, the Company may suspend the Executive from
employment immediately upon notice for such period of time as shall be
reasonably necessary for the Company to ascertain whether such circumstances are
substantiated. During such suspension, the Executive shall continue to be paid
the compensation and provided all benefits hereunder in accordance with the
regular payroll and benefit practices of the Company, except that the Company’s
obligation to pay any incentive bonus that would otherwise be payable during the
period of suspension shall be held in abeyance pending the conclusion of the
Company’s investigation. If the Executive has been indicted or otherwise
formally charged by governmental authorities with any felony, the Company may,
in its sole discretion, and without limiting the Company’s discretion to
terminate the Executive’s employment for Cause (provided it has grounds to do so
under the terms of Paragraph 5.1.3 hereof), suspend the Executive without
continuation of any compensation or benefits hereunder (except health benefits,
which shall be continued during the period of suspension), pending final
disposition of such criminal charge(s). Upon receiving notice of any such
suspension, the Executive shall promptly leave the premises of the Company and
remain off such premises until further notice from the Company. In the event the
Executive is suspended as a result of such charges, but is later acquitted or
otherwise exonerated, the Company shall pay to the Executive any compensation
withheld pursuant to this Paragraph 5.4, with interest, calculated from the date
such compensation was suspended at the prime lending rate in effect on the date
the Executive is acquitted or exonerated, and provide benefits withheld from the
Executive

 

11



--------------------------------------------------------------------------------

during the period of the Executive’s suspension, if any. Such payments and
benefits shall be paid and/or provided within thirty (30) days of the date of
the Executive’s acquittal or exoneration and shall be limited with respect to
the period of up to two (2) years from the date of suspension.

5.5 Notwithstanding anything to the contrary contained herein, the date of
termination for purposes of payment of deferred compensation under any Company
deferred compensation plans shall be determined in accordance with the terms of
such plans.

6. Acknowledgements; Confidential Information; Competitive Activities; Non
Solicitation.

6.1 The Executive acknowledges and agrees as follows:

6.1.1 The Company is in the payments industry and provides such services both
nationally and internationally without limitation to any geographic area.

6.1.2 Since the Company would suffer irreparable harm if the Executive left the
Company’s employ and solicited the business and/or employees of the Company or
otherwise interfered with business relationships of the Company, it is
reasonable to protect the Company against such activities by the Executive for a
limited period of time after the Executive leaves the Company.

6.1.3 The covenants contained in Paragraphs 6.2, 6.3, 6.4 and 6.5 below are
reasonably necessary for the protection of the Company and are reasonably
limited with respect to the activities they prohibit, their duration, their
geographical scope and their effect on the Executive and the public. The purpose
and effect of the covenants simply are to protect the Company for a limited
period of time from unfair competition by the Executive.

6.2 Confidentiality.

6.2.1 For the purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Company, including,
without limitation, all trade secrets, know-how and other information generally
retained on a confidential basis by the Company concerning its designs,
products, methods, techniques, systems, engineering data, software codes and
specifications, formulae, processes, inventions and discoveries, business plans,
pricing, product plans and the identities of, and the nature of the Company’s
dealings with, its members, suppliers and customers, whether or not such
information shall, in whole or in part, be subject to or capable of being
protected by patent, copyright or trademark laws, shall constitute “Confidential
Information.” The Executive acknowledges that he has had and, will from time to
time have access to and has obtained and will in the future obtain knowledge of
certain Confidential Information, and that improper use or revelation thereof by
the Executive, during or after the termination of his employment by the Company,
could cause serious injury to the business of the Company. Accordingly, the
Executive agrees that, unless

 

12



--------------------------------------------------------------------------------

otherwise required by law, he will forever keep secret and inviolate all
Confidential Information which shall have come or shall hereafter come into his
possession, and that he will not use the same for his own private benefit, or
directly or indirectly for the benefit of others, and that he will not disclose
such Confidential Information to any other person. If the Executive is legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, he shall provide the Company with prompt prior written notice of
such legal requirement, so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this paragraph. In
any event, the Executive may furnish only that portion of the Confidential
Information which the Executive is advised by legal counsel is required, and he
shall exercise his best efforts to obtain an order or assurance that
confidential treatment will be accorded such Confidential Information as is
disclosed. Notwithstanding anything contained herein which may be to the
contrary, the term “Confidential Information” does not include any information
which at the time of disclosure is generally available to and known by the
public, other than as a result of a disclosure directly or indirectly by the
Executive.

6.2.2 Notwithstanding the foregoing, nothing herein shall preclude the Executive
from (i) making any disclosure as required by law or legal process; or
(ii) participating, cooperating, or testifying in any action, investigation, or
proceeding by or before, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, or the Company’s Law
Department or the Global Ethics and Compliance Officer in the General Counsel’s
Office; provided, however, that upon the Executive’s obtaining notice of a
requirement to take any action pursuant to Section 6.2.2(i) or (ii), the
Executive shall, to the extent permitted by law, provide the Company with
immediate written notice of any required disclosures, subpoenas, or any other
legal process, which notice shall include a copy of any such disclosure request,
subpoena, or other legal process.

6.3 In addition to the acknowledgments by the Executive set forth in Paragraph
6.1 above, the Executive acknowledges that the services provided by him for the
Company are a significant factor in the creation of valuable, special and unique
assets which are expected to provide the Company with a competitive advantage.
Accordingly, the Executive agrees that for the Term of Employment through the
duration of the Severance Pay Period or in the event the Executive is ineligible
for Severance Pay pursuant to Paragraphs 5.2.3, 5.2.4 or 5.2.5 (g) above or
fails to execute (without revocation) a Separation Agreement and Release in
accordance with Paragraph 5.2.5(f) above, notwithstanding the Executive’s
eligibility for Severance Pay, for a period of twelve (12) months, the Executive
will not directly or indirectly for himself or any third party invest in, own,
become employed by, or render any consulting, advisory or other services to, or
for the benefit of, any business or activity that competes with any business or
activity (i) engaged in by the Company or, (ii) to the knowledge of the
Executive, that the Company has undertaken efforts to engage in and/or plan,
without regard to geographic limitation. This prohibition includes, but is not
limited to the Executive becoming an investor in, owner of, employed by, or
directly or indirectly performing services for the following, including their
subsidiaries, affiliates, and successors: (i)

 

13



--------------------------------------------------------------------------------

VISA Inc., VISA Europe, American Express, Discover, China Union Pay, JCB, Diners
Club International, PayPal, Revolution, Tempo, Bill Me Later, Inc., First Data
Corporation, Metevant, Star Network Inc. or NYCE (ii) any other payment card
business or processor; (iii) any company or other entity in the payments
business that holds a seat on the Board of Directors of VISA Inc. or VISA
Europe; or (iv) any company or other entity that is a party to a brand
dedication agreement (the term of which is two years or more) with VISA Inc.,
VISA Europe or American Express and (x) whose VISA or American Express branded
volume, as of the Date of Termination of the Executive’s employment, is equal to
or greater than 75% of the total volume generated by cards issued by such
company or (y) pursuant to the terms of such brand dedication agreement is
contractually obligated to increase its VISA or American Express branded volume
up to an amount equal to or greater than 75% of the total volume generated by
cards issued by such company during the term of such brand dedication agreement.
Further, it shall not be deemed a violation of the Agreement for the Executive
to have beneficial ownership of less than 1% of the outstanding amount of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on a national
securities exchange or quoted on an inter-dealer quotation system. The Executive
acknowledges and agrees that the non-compete provision set forth herein is
intended to limit competition by the Executive to the maximum extent permitted
by law. If it shall be finally determined by any court of competent jurisdiction
that the scope or duration of any limitation contained herein is too extensive
to be legally enforceable, then the Executive agrees that the provisions shall
instead be construed to be confined to such lesser scope or duration as shall be
legally enforceable, and the Executive hereby consents to the enforcement of
such limitation as so modified.

6.4 During the Term of Employment, and thereafter for the duration of the
Severance Pay Period, or in the event that the Executive is ineligible for
Severance Pay pursuant to Paragraphs 5.2.3, 5.2.4 or 5.2.5 (g) above or fails to
execute (without revocation) a Separation Agreement and Release in accordance
with Paragraph 5.2.5(f) above, notwithstanding the Executive’s eligibility for
Severance Pay, for a period of twelve (12) months following the Executive’s Date
of Termination, the Executive shall not himself, or by assisting any other
person to, directly or indirectly, (a) hire or cause to be hired any level 5 or
higher level employee, agent, consultant or representative of the Company,
(b) solicit, induce, recruit or encourage any other level 5 or higher level
employee, agent, consultant or representative to leave the service of the
Company for any reason, or (c) induce any customer, supplier or other person
with whom the Company is engaged in business, or to the knowledge of the
Executive planned or proposed to engage in business, to terminate any commercial
relationship with the Company or cease to accept or issue its products and/or
use its services.

6.5 The Executive acknowledges and agrees as follows:

6.5.1 The Executive agrees to promptly disclose to the Company any and all
discoveries, developments, inventions, products, services, processes, formulas,
and improvements thereof, (“Inventions”) whether or not patentable, relating to
the

 

14



--------------------------------------------------------------------------------

products, services, commercial or other endeavors of the Company, its
subsidiaries and affiliates, which the Executive may invent, discover, develop
or learn in connection with the Executive’s employment. The Executive agrees
that such inventions are the exclusive and absolute property of the Company and
that the Company will be the sole and absolute owner of all intellectual
property rights, including patent and any and all other rights in connection
therewith. The Executive agrees to give all reasonable assistance in the
preparation and/or execution of any papers the Company may request to reflect
such interest and to secure patent or other protection for such Inventions.

6.5.2 The Executive understands that in the course of employment, the Executive
may prepare writings, drawings, diagrams, designs, specifications, manuals,
instructions and other materials, and computer code and programs (“Works”). Such
Works are “works made for hire “under United States copyright law and the
Company shall be the owner of the Executive’s entire right of authorship in such
Works. If such Works are deemed by operation of law not to be “works made for
hire,“ the Executive hereby assigns to the Company the Executive’s entire right
of authorship, including copyright ownership in such Works and agrees to execute
any document deemed necessary by the Company in connection therewith.

6.6 In the event that the Company determines, in good faith, that the Executive
has breached his obligations under Paragraphs 6.2, 6.3, 6.4 or 6.5, the Company
shall be under no obligation to provide any further Severance Pay or provide any
further payments or benefits otherwise due under Paragraphs 5.2.5(b)–(d) above,
during the remainder of the Severance Pay Period. In the event of a judicial
determination that the Executive has breached his obligations under Paragraphs
6.2, 6.3, 6.4 or 6.5, in addition to any damages or other relief otherwise
available to the Company, the Executive shall be obligated to reimburse the
Company for the Severance Pay previously received from the Company with respect
to any period of time during the Severance Pay Period in which the Executive has
been found by the court to have been in breach. In addition, following a
judicial determination, the prevailing party shall be entitled to be reimbursed
by the non-prevailing party for reasonable legal fees and expenses incurred by
the prevailing party in connection with the judicial proceeding seeking to
enforce the provisions of Paragraph 6 hereof.

6.7 For the purposes of this Agreement, the period of restriction of
confidentiality or proprietary information and competition is intended to limit
disclosure and competition by the Executive to the maximum extent permitted by
law. If it shall be finally determined by any court of competent jurisdiction
ruling on this Agreement that the scope or duration of any limitation contained
in this Agreement is too extensive to be legally enforceable, then the parties
hereby agree that the provisions hereof shall be construed to be confined to
such scope or duration (not greater than that provided for herein) as shall be
legally enforceable, and the Executive hereby consents to the enforcement of
such limitations as so modified.

6.8 The Executive acknowledges that any violation by him of the provisions of
this Paragraph 6 would cause serious and irreparable damage to the Company. He

 

15



--------------------------------------------------------------------------------

further acknowledges that it might not be possible to measure such damage in
money. Accordingly, the Executive agrees that, in the event of a breach or
threatened breach by the Executive of the provisions of this Paragraph, the
Company may seek, in addition to any other rights or remedies, including money
damages or specific performance, an injunction or restraining order, without the
need to post any bond or other security, prohibiting the Executive from doing or
continuing to do any acts constituting such breach or threatened breach.

7. Reimbursement of Business Expense.

During the Term of Employment, subject to and in accordance with the Company’s
policies with regard to such matters, the Executive is authorized to incur
reasonable business expenses in carrying out his duties and responsibilities
under the Agreement, and the Company shall promptly reimburse him for all such
properly documented business expenses incurred in accordance with the Company’s
travel and business expense reimbursement policy in connection with carrying out
the business of the Company.

8. Indemnity.

The Company shall indemnify the Executive, to the fullest extent permitted by
the General Corporation Law of the State of Delaware, for any acts or omissions
taken or made by the Executive during the Term of Employment, within the scope
of his authority under this Agreement.

9. Miscellaneous.

9.1 This Agreement shall be construed and enforced in accordance with the laws
of the State of New York without reference to principles of conflict of laws.
Any legal suit, action or proceeding by or against any party hereto arising out
of or relating to this Agreement and/or the Separation Agreement and Release
shall be instituted in a federal or state court in the State of New York, and
each party hereto waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding and each party hereto
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding.

9.2 The Executive acknowledges and agrees that he is and will be bound to the
terms of the Company’s Code of Conduct, Supplemental Code of Conduct and any
other agreements he has executed or may execute in the future regarding
confidentiality, trade secrets, inventions, restrictions on competition,
solicitation or which create other post-employment obligations, including, but
not limited to any agreement executed in connection with the Executive’s past or
future participation in the Company’s LTIP.

9.3 Upon the Effective Date, this Agreement, the offer letter to the Executive
from the Company, dated April 12, 2010, the MasterCard Incorporated Long Term
Incentive Plan Non-Competition and Non-Solicitation Agreement, dated June 15,
2009, and the MasterCard International Incorporated Non-Disclosure Agreement and

 

16



--------------------------------------------------------------------------------

Assignment, dated June 15, 2009, shall incorporate the complete understanding
and agreement between the parties with respect to the subject matter hereof and
thereof and supersede any and all other prior or contemporaneous agreements,
written or oral, between the Executive and the Company or any predecessor
thereof, with respect to such subject matter, including but not limited to the
COO Employment Agreement and the offer letter to the Executive from the Company,
dated June 15, 2009. No provision hereof may be modified or waived except by a
written instrument duly executed by the Executive and the Company.

9.4 The Executive acknowledges that before entering into this Agreement he has
received a reasonable period of time to consider this Agreement and has had
sufficient time and an opportunity to consult with any attorney or other advisor
of his choice in connection with this Agreement and all matters contained
herein, and that he has been advised to do so if he so chooses. The Executive
further acknowledges that this Agreement and all terms hereof are fair,
reasonable and are not the result of any fraud, duress, coercion, pressure or
undue influence exercised by the Company, that he has approved and entered into
this Agreement and all of the terms hereof on his own free will, and that no
promises or representations have been made to him by any person to induce him to
enter into this Agreement other than the express terms set forth herein.

9.5 The Company shall be eligible to deduct and withhold from all compensation
payable to the Executive pursuant to this Agreement all amounts required to be
deducted and withheld therefrom pursuant to any present or future law,
regulation or ordinance of the United States of America or any state or local
jurisdiction therein or any foreign taxing jurisdiction.

9.6 Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

9.7 Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

If to the Company:

MasterCard International Incorporated

2000 Purchase Street

Purchase, New York 10577

 

17



--------------------------------------------------------------------------------

Attention: General Counsel

with a copy to:

MasterCard International Incorporated

2000 Purchase Street

Purchase, New York 10577

Attention: Chief Human Resources Officer

If to the Executive:

Ajaypal Banga

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

9.8 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

9.9 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.10 Notwithstanding any other provision of this Agreement, if any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Executive is a specified employee as defined in
Section 409A(a)(2)(b)(i) of the Code, no part of such payments shall be paid
before the day that is six (6) months plus one (1) day after the Date of
Termination (such date, the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the Date of Termination and the New Payment Date shall be paid to the Executive
in a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement. If the Executive dies during the period between the
Date of Termination and the New Payment Date, the amounts withheld on account of
Section 409A of the Code shall be paid to the Executive’s estate or
beneficiaries, as the case may be, within thirty (30) days of the Executive’s
death.

 

18



--------------------------------------------------------------------------------

9.11 This Agreement is intended to comply with the requirements of Section 409A
of the Code, and, specifically, with the separation pay exemption and short term
deferral exemption of Section 409A, and shall in all respects be administered in
accordance with Section 409A. Notwithstanding anything in the Agreement to the
contrary, distributions may only be made under the Agreement upon an event and
in a manner permitted by Section 409A of the Code or an applicable exemption.
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in-kind
benefits provided under this Agreement and the Separation Agreement and Release
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement or the Separation
Agreement and General Release, as applicable), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement to become effective on the Effective Date.

 

       

MASTERCARD INTERNATIONAL

INCORPORATED

/s/ Ajaypal Banga

    By:  

/s/ Stephanie E. Voquer

Ajaypal Banga       Stephanie E. Voquer       Chief Human Resources Officer

 

19